210 Mich. App. 500 (1995)
534 N.W.2d 192
In re MUNSON
Docket No. 174436.
Michigan Court of Appeals.
Submitted January 17, 1995, at Lansing.
Decided May 12, 1995, at 9:15 A.M.
UAW-GM Legal Services Plan (by Michael C. Weiss), for James Tardiff.
Before: CAVANAGH, P.J., and HOLBROOK, JR. and MARKEY, JJ.
PER CURIAM.
Petitioner James C. Tardiff appeals as of right from the probate court's denial of his petition to adopt April Rae Munson, an adult and the biological daughter of his ex-wife. We reverse.
April Rae Munson's biological mother, Judy Anne Tardiff, divorced respondent, Douglas T. Munson, who is April's biological father, when April was three. Judy Tardiff then married petitioner. Apparently, petitioner never attempted to adopt April during his marriage to Judy Tardiff. April lived with petitioner and Judy during their fifteen-year marriage. After the divorce, April continued to reside with petitioner. Neither petitioner nor Judy Tardiff remarried.
Petitioner subsequently filed his petition to adopt April, who was then nineteen years old, and to terminate respondent's parental rights. April consented to the adoption. The probate court personnel advised petitioner, however, that Judy Tardiff had to be a party to the adoption petition because she was April's biological mother, so petitioner filed an amended petition listing himself *502 and Judy Tardiff as the adopting father and mother.
Believing this Court's decision in In re Adams, 189 Mich. App. 540; 473 NW2d 712 (1991), to be controlling, the probate court denied, albeit reluctantly, the petition for adoption because the Adoption Code, MCL 710.21 et seq.; MSA 27.3178(555.21) et seq., did not permit two unmarried people to adopt an individual jointly. The court relied on § 24(1) of the Adoption Code, MCL 710.24(1); MSA 27.3178(555.24)(1), which provides:
If a person desires to adopt a child or an adult and to bestow upon the adoptee his family name, or to adopt a child or an adult without a change of name, with the intent to make the adoptee his heir, that person, together with his wife or her husband, if married, shall file a petition with the probate court of the county in which the petitioner resides or where the adoptee is found. [Emphasis added.]
The probate court opined that Judy Tardiff's joinder in the adoption petition was necessary to prevent the termination of Judy Tardiff's parental rights as a result of petitioner's adoption request. Because of her joinder, however, the court was faced with two single persons petitioning to adopt the same child. On the basis of the reasoning set forth in Adams, supra at 544-547, the court found that allowing two unmarried persons to adopt April jointly would be inconsistent with the scope and purpose of the Adoption Code. For this reason, the probate court denied petitioner's adoption request. Petitioner appeals from this denial.
Without question, the probate court was acting in good faith when it attempted to apply and reconcile both the holding in Adams and the applicable sections of the Adoption Code to this unusual *503 fact situation. However, we believe the probate court interpreted the code and Adams too expansively in finding that Tardiff was a necessary party to these proceedings and in determining that Adams is controlling here or conflicts with petitioner's request. See In re Kyung Won Kim, 72 Mich. App. 85, 88; 249 NW2d 305 (1976).
Specifically, we find nothing in the Adoption Code that requires Judy Tardiff to join the petition for adoption. Section 24 of the Adoption Code does not mandate joinder of the adoptee's natural mother in this case because Judy Tardiff is no longer married to petitioner and was not petitioner's spouse at the time he filed the adoption petition. MCL 710.24(1); MSA 27.3178(555.24)(1). Similarly, MCR 5.753 and MCL 710.24a; MSA 27.3178(555.24a) do not include the noncustodial biological parent of an adult adoptee within the definition of an "interested party" for purposes of filing an adoption petition. Moreover, nothing in the code indicates that petitioner's adoption of an adult adoptee would automatically terminate the parental rights of the adult adoptee's biological mother. Indeed, petitioner requested only that the parental rights of respondent, April's biological father, be terminated as a prerequisite to petitioner's adoption of April.
We also disagree that Judy Tardiff had to be joined in the adoption petition in order to give her consent to the adoption. Because of April's status as an adult adoptee, Judy Tardiff was not required to consent to the adoption. Adams at 546; MCL 710.43(3); MSA 27.3178(555.43)(3). The Adoption Code only requires the consent of the parent whose parental rights must be terminated in order to grant the adoption. MCL 710.24a(1)(c)(v); MSA 27.3178(555.24a)(1)(c)(v); MCL 710.22(g); MSA 27.3178(555.22)(g). Because neither Judy Tardiff's *504 joinder nor her consent to the adoption was required by the Adoption Code, we find that the probate court erred in requiring petitioner to include the adult adoptee's biological mother as a party to his adoption petition.
Finally, because petitioner is a single person and the Adoption Code permits single persons to adopt, the probate court erred in applying this Court's decision in Adams, supra, to the case at bar. Adams only addressed situations where more than one person joins in the adoption petition, i.e., where two single people or two married people who are not married to each other attempt to adopt jointly. Id. at 543-544, 546-547. Adams did, however, affirm that the statutory language of § 24 unambiguously limits the "group of persons eligible to adopt to single persons and married persons jointly with their spouses." Id. at 547 (emphasis added). Here, petitioner alone is asking the probate court to recognize him as April's legal father. Because Adams does not address the instant question whether a single man may adopt an adult adoptee after he divorces the adoptee's biological mother, we hold that the probate court erred in denying petitioner's adoption request on the basis of the holding in Adams. Instead, we find that as a single person, petitioner is entitled to petition for April's adoption under the Adoption Code, thereby becoming April's legal father and terminating the parental rights of respondent, her biological father.
Accordingly, we hold that in misinterpreting the breadth of this Court's holding in Adams, the probate court abused its discretion when it denied petitioner's adoption request. See Kyung Won Kim, supra.
Reversed.